Per Curiam,
So far as appears in the statement of claim, the alleged contract of the defendants with the plaintiff company was a secondary or collateral agreement as contradistinguished from a primary or original undertaking. It is virtually an agreement to answer' for the debt or default of the Penn Elevator Engineering Company ; and, not being in writing, it comes within the letter as-. *395well as the spirit of the act of April 26, 1855, P. L. 809. There was therefore no error in entering judgment for the defendants on the demurrer to plaintiff’s statement.
Judgment affirmed.